Case 8:19-cv-00423-WFJ-SPF Document 79 Filed 12/17/19 Page 1 of 2 PageID 969



                                  UNITED STATES DISTRICT COURT
                                FOR THE MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION


 CHRISTOPHER MARK PARIS, and                                   Case No. 8:19-cv-00423
 OXEBRIDGE QUALITY RESOURCES
 INTERNATIONAL, LLC                                             Judge William F. Jung
                                                                Magistrate Judge Sean P. Flynn
 Plaintiffs

 v.

 WILLIAM LEVINSON,
 LEVINSON PRODUCTIVITY
 SYSTEM, PC, a Pennsylvania
 Corporation, GUBERMAN PMC, a
 Connecticut Corporation, DARYL
 GUBERMAN, an Individual,
 DONALD LABELLE, an
 Individual
                                           /

 CHRIS PARIS AND OXEBRIDGE QUALITY RESOURCES, LLC RESPONSE TO THE
     MOTION TO UNSEAL CONFIDENTIAL SETTLEMENT AGREEEMENT
                        BY DARYL GUBERMAN


       COMES NOW Christopher Mark Paris, Oxebridge Quality Resources International, LLC

through undersigned counsel and hereby files this Response to the Motion to Unseal the Settlement

Agreement entered between WILLIAM LEVINSON, LEVINSON PRODUCTIVITY SYSTEM,

PC LLC and Christopher Mark Paris, Oxebridge Quality Resources International, LLC

(collectively “the parties”) and states in support thereof as follows:

       1. Daryl Guberman (“Guberman”) has petitioned the Court to unseal the settlement

              agreement (Docket. 75), to which he was not a party.

       2. Guberman has cited no applicable case law or statute that would force the settlement agreement

              to be unsealed.
                                                  1
Case 8:19-cv-00423-WFJ-SPF Document 79 Filed 12/17/19 Page 2 of 2 PageID 970



      3. The settlement agreement was a bilateral agreement between the parties. William Levinson, via

          counsel, has reiterated that he does not want the document to be unsealed.

      4. Accordingly, since it is a valid agreement, the Plaintiffs cannot violate the terms of the

          Agreement by consenting to the relief sought by Guberman.

       WHEREFORE, the Plaintiffs pray that the Court enters an order denying the Motion to

unseal the settlement agreement (Docket. 75).

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and complete copy of this document was
electronically filed with the clerk of courts in Middle District of Florida on the 17th day of
December 2019.

                                                 Respectfully submitted,

                                                 Shrayer Law Firm, LLC.
                                                 912 South Andrews Avenue
                                                 Fort Lauderdale, FL 33316
                                                 Tel. (954) 601-3732
                                                 Email: ghs@shrayerlaw.com


                                                 /s/Glen H. Shrayer

                                                 Glen H. Shrayer, Esq.
                                                 Fl Bar No. 57253




                                                    2
